Order filed March 22, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00470-CV
                                     ____________

  TERVOR D. REES-JONES AND DEVON ENERGY PRODUCTION CO., LP,
                           Appellants

                                              V.

                           D. BOBBITT NOEL, JR., Appellee


                        On Appeal from the 127th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-39598


                                          ORDER
       The reporter’s record in this case was due July 17, 2011. See Tex. R. App. P. 35.1.

       On March 9, 2012, Trista Jamail, a substitute court reporter filed a portion of the
reporter’s record. The remainder of the record has not been filed with the court. We
therefore issue the following order.

       We order Suzanne Saulsberry, the official court reporter, to file the record in this
appeal on or before March 30, 2012. If Trista Jamail, the substitute court reporter, took
the record in this case, Trista Jamail is ordered to file the remainder of the record within 30
days of the date of this order. No further extension will be entertained absent exceptional
circumstances. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Suzanne Saulsberry
and/or Trista Jamail do not timely file the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM




                                              2